             Case 1:20-cv-02407-VEC Document 45
                                             44 Filed 07/28/20 Page 1 of 1




       MEMO ENDORSED
                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 7/28/2020




Application GRANTED. This case is
DISMISSED with prejudice.

SO ORDERED.



                            7/28/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
